? Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated November 13, 1989, which, after a fair hearing, affirmed a determination of the respondent Commissioner of the Westchester County Department of Social Services, dated October 23, 1989, holding that the petitioners were ineligible for public assistance benefits.
Adjudged that the petition is granted to the extent that the determination is annulled, without costs or disbursements, and the matter is remitted to the respondent New York State Department of Social Services for a new fair hearing; and it is further,
Ordered that, upon the consent of the respondent New York State Department of Social Services, the respondent Commissioner of the Westchester County Department of Social Services shall continue rendering public assistance to the petitioners as provided in the orders of the Supreme Court, Westchester County, dated March 19, 1990, and May 2, 1990, respectively, pending the new determination.
Since the respondent Commissioner of the New York State Department of Social Services and the petitioners agree, and we are in accord, that a de novo hearing should be held, we *841remit the matter to that Department. We also direct, upon the consent of that Department, that the respondent Commissioner of the Westchester County Department of Social Services continue rendering aid to the petitioners pending a final administrative decision. Kunzeman, J. P., Kooper, Lawrence and O’Brien, JJ., concur.